DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the charge generation layer between the plurality of emission units of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, Cross-Reference to Related Application section, line 2: After “2020,”, add “and issued as U.S. Patent No. 11,271,050 on March 8, 2022,”.  
Appropriate correction is required.

Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claim 1, line 4: At the beginning of the line, change “region and” to “region, and”.
Claim 1, line 12: Change the comma at the end of the line to a semicolon.
Claim 1, line 20: At the beginning of the line, change “color or” to “color, or” to make the language clearer that the claim encompasses either the third color control element or the light-scattering element.  See also claim 1, lines 27-28.
Claims 2-16 are objected to for depending from objected-to base claim 1. 
Claim 2, line 2: Change “the second quantum dot and the third quantum dot” to “the second quantum dot, and, if the third color control element is present, the third quantum dot”.
Claim 2, lines 2-3: Change “comprises at least one of” to “comprises a material selected from the group consisting of”.
Claim 3, line 2: Change “the second quantum dot and the third quantum dot” to “the second quantum dot, and, if the third color control element is present, the third quantum dot”.
Claim 9, lines 2-3: Change “comprises at least one of” to “comprises a material selected from the group consisting of”.
Claim 9, line 3: Add a comma after “metal carbide”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, which depends from claim 1: Claim 1 requires “a third color control element which corresponds to the third sub-20pixel region, and includes a third quantum dot converting the color of the emitted light from the organic light-emitting device substrate to a third color or a light-scattering element maintaining the color of the emitted light from the organic light-emitting device substrate” (emphasis added).  This claim language is interpreted as requiring either the third color control element or the light-scattering element.  Claim 2 requires “each of the first quantum dot, the second quantum dot and the third quantum dot independently comprises….” (emphasis added).  However, claim 2 has not made it clear that the third color control element is present.  Because the claim language is unclear, claim 2 is rejected as indefinite.
Regarding claim 3, which depends from claim 1: Claim 1 requires “a third color control element which corresponds to the third sub-20pixel region, and includes a third quantum dot converting the color of the emitted light from the organic light-emitting device substrate to a third color or a light-scattering element maintaining the color of the emitted light from the organic light-emitting device substrate” (emphasis added).  This claim language is interpreted as requiring either the third color control element or the light-scattering element.  Claim 3 requires “each of the first quantum dot, the second quantum dot and the third quantum dot independently comprises….” (emphasis added).  However, claim 3 has not made it clear that the third color control element is present.  Because the claim language is unclear, claim 3 is rejected as indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steckel, U.S. Pat. Pub. No. 2018/0019371, Figure 13, and further in view of Baek, U.S. Pat. Pub. No. 2018/0156951, Figures 5 and 3.
Steckel, Figure 13:
    PNG
    media_image1.png
    472
    295
    media_image1.png
    Greyscale

Baek, Figures 3, 5:

    PNG
    media_image2.png
    399
    620
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    333
    373
    media_image3.png
    Greyscale

Regarding claim 1: Steckel Figure 13 discloses a display apparatus comprising: a plurality of sub-pixel regions (950R, 950G, 950B) at which color light is emitted to display an image, 5the plurality of sub-pixel regions (950R, 950G, 950B) including a first sub-pixel region (950R), a second sub-pixel region (950G) and a third sub-pixel region (950B); a light-emitting device substrate (700, 710, 701) which generates and emits a light; and in order from the light-emitting device substrate (700, 710, 701): a first inorganic material layer (910); 10an organic material layer (920) comprising: a first color control element (810R) which corresponds to the first sub-pixel region (950R), includes a first quantum dot converting a color of the emitted light from the light-emitting device substrate (700, 710, 701) to a first color (R) and emits light of the first color (R), 15a second color control element (810G) which corresponds to the second sub-pixel region (950G), includes a second quantum dot converting the color of the emitted light from the light-emitting device substrate (700, 710, 701) to a second color (G) and emits light of the second color (G); a second inorganic material layer (930).  Steckel specification ¶¶ 100-102.  Steckel does not disclose and a third color control element which corresponds to the third sub-20pixel region, and includes a third quantum dot converting the color of the emitted light from the organic light-emitting device substrate to a third color or a light-scattering element maintaining the color of the emitted light from the organic light-emitting device substrate; and 25a color filter layer comprising: a first color filter corresponding to the first color control element, a second color filter corresponding to the second color control element, and a third color filter corresponding to the third color control element or 30the light-scattering element.  Steckel also does not disclose that the light-emitting device substrate is an organic light-emitting device substrate.
Baek Figures 3 and 5, directed to similar subject matter, disclose a display apparatus comprising: a plurality of sub-pixel regions at which color light is emitted to display an image, 5the plurality of sub-pixel regions including a first sub-pixel region, a second sub-pixel region and a third sub-pixel region; an organic light-emitting device substrate (IMGD2) which generates and emits a light; and 10an overcoat layer (OCL) comprising: a first color control element (CCP3) which corresponds to the a first sub-pixel region, includes a first quantum dot (RQD) converting a color of the emitted light from the organic light-emitting device substrate (IMGD2) to a first color (R) and emits light of the first color (R), 15a second color control element (CCP2) which corresponds to the second sub-pixel region, includes a second quantum dot (GQD) converting the color of the emitted light from the organic light-emitting device substrate (IMGD2) to a second color (G) and emits light of the second color (G); and a third color control element (CCP1) which corresponds to the third sub-20pixel region, and includes a third quantum dot (BQD) converting the color of the emitted light from the organic light-emitting device substrate (IMGD2) to a third color (B) or a light-scattering element (SCT) maintaining the color of the emitted light (blue) from the organic light-emitting device substrate (IMGD2); a low index of refraction layer (LIRL) and 25a color filter layer (CF3, CF2, Cf1, BM) comprising: a first color filter (CF3) corresponding to the first color control element (CCP3), a second color filter (CF2) corresponding to the second color control element (CCP2), and a third color filter (CF1) corresponding to the third color control element (CCP1) or 30the light-scattering element (SCT).  Baek specification ¶¶ 87-97, 105-109, 166. One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Steckel to use the organic light-emitting display substrate, the third color control element and/or the light-scattering element, and the color filter layer because the modification would have involved the substitution of an equivalent known for the same purpose and because the colors filters further selectively pass light of a given wavelength emitted from the quantum dots.  MPEP § 2144.06; Baek specification ¶ 30.
  Regarding claim 4, which depends from claim 1: The combination discloses that the organic light-emitting device substrate comprises a blue organic light-emitting device substrate which emits blue light, a white organic light-emitting device substrate which emits white light, or a cyan organic light-emitting device substrate which emits cyan light.  Baek specification ¶¶ 93, 97 (blue), 109.
Regarding claim 5, which depends from claim 1: The combination discloses that the first color is red, the second color is green and the third color is blue.  Steckel specification ¶ 96; Baek specification ¶¶ 84, 91, 93, 94.
Regarding claim 6, which depends from claim 1: Baek discloses that the first color filter (CF3) is an absorption-type red color filter, the second color filter (CF2) is an absorption-type green color filter, and the third color filter (CF1) is an absorption-type blue color filter.  Baek specification ¶ 83.
Regarding claim 11, which depends from claim 1: Steckel discloses that each of the first inorganic 15material layer (910) and the second inorganic material layer (930) independently comprises SiNx, Steckel specification ¶ 101, which is an insulating layer.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Steckel and Baek, and further in view of Lee, U.S. Pat. Pub. No. 2016/0195773 [hereinafter Lee ’773], Figures 1 and 2.
Lee ’773, Figures 1, 2:

    PNG
    media_image4.png
    403
    593
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    281
    605
    media_image5.png
    Greyscale

Regarding claim 2, which depends from claim 1: Steckel discloses that each of the first quantum dot and the second quantum dot independently comprises at least one of a Group II-VI-based semiconductor, a Group III-V-based semiconductor, a Group 5IV-VI-based semiconductor, and a Group IV-based semiconductor.  Steckel specification ¶¶ 53, 59.  The combination is silent as to the composition of the third quantum dot.
Lee ’773 Figures 1 and 2, directed to a display device, disclose a color conversion layer (30) with first, second, and third color control elements (330R, 330G, 330B), with first, second, and third quantum dots (331 in color conversion media layers (330R), (330G), and (330B)), respectively, wherein each of the first quantum dot (331 in color conversion media layer (330R)), the second quantum dot (331 in color conversion media layer (330G)) and the third quantum dot (331 in color conversion media layer (330B)) independently comprises at least one of a Group II-VI-based semiconductor, a Group III-V-based semiconductor, a Group 5IV-VI-based semiconductor, and a Group IV-based semiconductor.  Lee ’773 specification ¶¶ 49, 59-61.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to incorporate the Lee ’773 quantum dots because the modification would have involved a selection of a known material based on its suitability for its intended use.	
Regarding claim 3, which depends from claim 1: Steckel discloses that each of the first quantum dot and the second quantum dot independently comprises a monolithic structure or a core-shell structure.  Steckel specification ¶¶ 52, 53, 57.  The combination is silent as to the structure of the third quantum dot.
Lee ’773 Figures 1 and 2, directed to a display device, disclose a color conversion layer (30) with first, second, and third color control elements (330R, 330G, 330B), with first, second, and third quantum dots (331 in color conversion media layers (330R), (330G), and (330B)), respectively, wherein each of the first quantum dot (331 in color conversion media layer (330R)), the second quantum dot (331 in color conversion media layer (330G)) and the third quantum dot (331 in color conversion media layer (330B)) independently comprises a monolithic structure or a core-shell structure.  Lee ’773 specification ¶¶ 49, 59-61.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to incorporate the Lee ’773 quantum dots because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steckel and Baek, and further in view of Son, U.S. Pat. Pub. No. 2012/0313508, Figure 1, or Lee, U.S. Pat. Pub. No. 2016/0072098 [hereinafter Lee ’098], Figure 1.
Son Figure 1:
    PNG
    media_image6.png
    364
    481
    media_image6.png
    Greyscale

Lee ’098 Figure 1:
    PNG
    media_image7.png
    300
    437
    media_image7.png
    Greyscale

Regarding claim 6, which depends from claim 2: The combination discloses that the organic material layer further comprises: an organic material; and a light-scattering agent (SCT).  Steckel specification ¶ 102 (epoxy); Baek specification ¶ 90.  Steckel is silent as to whether the organic material is photocurable, but Steckel discloses its stack (910, 920, 930) as having protective qualities.  Id. ¶ 101.
Son discloses the use of a photocurable epoxy resin in an adhesive layer (30) to attach and seal a light emitting element (20) disposed on a substrate (10) to an encapsulating substrate (40) of glass or plastic.  Son specification ¶¶ 38-45; 81, 82.   This adhesive layer (30) has hygroscopic/adsorption properties, id. ¶ 44, which are protective.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Son photocurable epoxy resin in the combination because the modification would have involved a selection of a known material based on its suitability for its intended use.
Lee ’098  Figure 1 discloses a barrier stack (30) of an inorganic layer (31) and an organic layer (32), which may be repeatedly stacked.  Lee ’098 specification ¶¶ 97, 99.  The organic layer is made from a photocurable organic material.  Id. ¶ 100.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee ’098  organic material in the combination because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steckel and Baek, and further in view of Lee ’098 Figure 1.
Regarding claim 8, which depends from claim 1: Steckel describes its device’s thickness as being under 1 mm, Steckel specification ¶ 98, but does not specifically disclose that the organic material layer (920) of the encapsulation layer (910, 920, 930) has a thickness of about 10 nanometers to about 10000 nanometers.  Steckel discloses its stack (910, 920, 930) as having protective qualities.  Id. ¶ 101.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic layer (31) and an organic layer (32), which may be repeatedly stacked, the organic material layer having a thickness of about 100 nanometers to about 10000 nanometers, Lee ’098 specification ¶¶ 97, 99, 71, which overlaps the claim requirement of 10-10,000 nm.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Steckel organic material layer to have the claimed thickness because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Regarding claim 9, which depends from claim 1: Steckel discloses that each of the first and second inorganic material layers (910, 930) comprise silicon nitride, Steckel specification ¶ 102, 101, but does not disclose that the first and second inorganic material layers (910, 930) comprise any one of a metal nitride, a metal oxide, a metal oxynitride, a metal carbide and a combination thereof.  Steckel discloses its stack (910, 920, 930) as having protective qualities.  Id. ¶ 101.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic material layer (31) and an organic material layer (320, which may be repeated stacked, each of the first inorganic material layer and the second inorganic material layer independently comprises at least one of a metal nitride, a metal oxide, a metal oxynitride, a metal carbide and a combination thereof.  Lee ’098 specification ¶¶ 97, 99, 76-78.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Steckel first and second inorganic material layers to use the Lee ’098 materials because the modification would have involved a selection of a known material based on its suitability for its intended use.  MPEP § 2144.06.
Regarding claim 10, which depends from claim 1: The combination does not disclose that each of the first and second inorganic material layers (910, 930) has a thickness of about 10 nanometers to about 5000 nanometers.  Steckel discloses its stack (910, 920, 930) as having protective qualities.  Id. ¶ 101.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic layer (31) and an organic layer (32), which may be repeatedly stacked, each of the first inorganic material layer and the second inorganic material layer independently has a thickness of about 5 nanometers to about 500 nanometers, Lee ’098 specification ¶¶ 97, 99, 71, which overlaps the claim requirement of 10-5,000 nm.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the first and second Steckel inorganic material layers to have the claimed thickness because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steckel and Baek, and further in view of Newman, U.S. Pat. Pub. No. 2007/0077349, Figure 2, and Bae, U.S. Pat. Pub. No. 2019/0086740, Figure 2.

Newman, Figure 2:

    PNG
    media_image8.png
    191
    542
    media_image8.png
    Greyscale

Bae, Figure 2:
    PNG
    media_image9.png
    615
    538
    media_image9.png
    Greyscale

Regarding claim 12, which depends from claim 1: The combination does not disclose a fourth sub-pixel region, 15producing a color other than colors of the first to third sub-pixel regions, wherein the organic material layer further comprises a light-scattering element, corresponding to the fourth sub-pixel region.  However, Baek does disclose the use of a light-scattering element (SCT) used in conjunction with the quantum dots (BQD, RQD, GQD).  Baek specification ¶¶ 90, 93.
Newman Figure 2 discloses a fourth sub-pixel region producing a color other than colors of the first to third sub-pixel regions, and discloses that a light-scattering element may be used in the optical material (190) as well as a colorant for a color filter, a wavelength conversion material, or a lenslet. Newman specification ¶ 33. Newman discloses its light emitting layer (130) emits white light, and that the white pixel (30d) does not necessarily need the optical material (190), but that the optical material may be used for other purposes such as “trimming the white hue”.  Id.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the fourth subpixel design from Newman because the modification would have involved a selection of a known design based on its suitability for its intended use.
Bae Figure 2 discloses a display device that emits blue light to the wavelength conversion layer (230) and the color filter layer (220) for the red and green subpixels, but has neither a wavelength conversion layer nor a color filter layer for the blue subpixel—only a light-scattering layer (240). Bae specification ¶¶ 117-134. If a light- scattering layer is appropriate for a blue sub-pixel when the light source emits blue light, then a light-scattering layer is appropriate for a white sub-pixel when the light source emits white light.  Therefore, one having ordinary skill in the art would know that the combination could be modified so that the organic material layer further comprises a light-scattering element, corresponding to the fourth sub-pixel region.  This renders obvious claim 12.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Steckel and Baek, and further in view of Wang, U.S. Pat. Pub. No. 2015/0263252.
Regarding claim 13, which depends from claim 1: The combination discloses that the organic light-emitting device substrate (IMGD2) comprises: 25a first electrode (22); a second electrode (25); and an organic emission layer (23) between the first and second electrodes (22, 25).  Baek specification ¶ 107.  Steckel discloses that its first and second electrodes (710, 790) are separated from the first inorganic material layer (910) by optical enhancement layer (902), which is described as being a capping layer in microcavity design.  Steckel specification ¶ 102.  Steckel is silent as to the insulating properties of the optical enhancement layer/capping layer (902).  Wang discloses an optical enhancement layer which comprises a dielectric layer.  Wang specification ¶¶ 29, 46, claim 20.  One having ordinary skill in the art at a time before the effective filing date would be motivated to design the Steckel optical enhancement layer to be an insulating layer because the modification would have involved the substitution of an equivalent known for the same purpose, MPEP § 2144.06, and because the dielectric layer would insulate the OLED substrate from the quantum dots, Wang specification ¶ 29, 46.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Steckel and Baek and further in view of Li, U.S. Pat. Pub. No. 2016/0141338, Figures 1 and 5.
Li, Figures 1, 5:

    PNG
    media_image10.png
    402
    579
    media_image10.png
    Greyscale

Regarding claim 14, which depends from claim 1: The combination does not disclose that the organic light-emitting device substrate comprises a plurality of emission units.  
Li Figures 1 and 5 disclose an organic light-emitting device substrate (100) comprises a plurality of emission units (101/10:13, 15).  Li specification ¶¶ 31-42, 54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Li OLED substrate details because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Regarding claim 15, which depends from claim 14: The combination discloses the organic light-emitting 5device substrate further comprises at least one charge generation layer (14) between the plurality of emission units (13, 15).  Li specification ¶¶ 31-42, 54.  
Regarding claim 16, which depends from claim 14: The combination discloses each of the plurality of emission units (13, 15) comprises a hole transport layer (131 in 133; 151 in 15), an emission layer (132 in 13; 152 in 15), and an electron 10transport layer (133 in 13; 153 in 15).  Id.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,271,050 [hereinafter “the ’050 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1: Claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, discloses a display apparatus comprising (claim 1, line 1): a plurality of sub-pixel regions at which color light is emitted to display an image, 5the plurality of sub-pixel regions including a first sub-pixel region, a second sub-pixel region and a third sub-pixel region (claim 1, lines 2-5; claim 2, lines 2-3); an organic light-emitting device substrate which generates and emits a light (claim 1, lines 6-7); and in order from the organic light-emitting device substrate (claim 1, line 8): a first inorganic material layer (claim 1, line 9); 10an organic material layer comprising (claim 1, line 10): a first color control element which corresponds to the first sub-pixel region, includes a first quantum dot converting a color of the emitted light from the organic light-emitting device substrate to a first color and emits light of the first color (claim 1, lines 11-15), 15a second color control element which corresponds to the second sub-pixel region, includes a second quantum dot converting the color of the emitted light from the organic light-emitting device substrate to a second color and emits light of the second color (claim 1, lines 16-21); and a third color control element which corresponds to the third sub-20pixel region, and includes a third quantum dot converting the color of the emitted light from the organic light-emitting device substrate to a third color or a light-scattering element maintaining the color of the emitted light from the organic light-emitting device substrate (claim 2, lines 4-11); a second inorganic material layer (claim 1, line 22); and 25a color filter layer comprising (claim 1, line 23): a first color filter corresponding to the first color control element (claim 1, lines 24-26), a second color filter corresponding to the second color control element (claim 1, lines 27-30), and a third color filter corresponding to the third color control element or 30the light-scattering element (claim 2, lines 12-17).  
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,271,050 [hereinafter “the ’050 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 5, which depends from claim 1: Claim 3 of the ’050 patent, which depends from claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, discloses the first color is red, the second color is green and the third color is blue (claim 3, lines 1-2).  
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,271,050 [hereinafter “the ’050 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 6, which depends from claim 1: Claim 4 of the ’050 patent, which depends from claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, discloses the first color filter is a first cut-off filter which selectively transmits light in a red light wavelength region or an absorption-type red color filter (claim 4, lines 2-4), the second color filter is a second cut-off filter which selectively transmits light in a green light wavelength region or an absorption-type green color filter (claim 4, lines 5-7), and the third color filter is a third cut-off filter which selectively transmits light in a blue 25light wavelength region or an absorption-type blue color filter (claim 4, lines 8-10).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,271,050 [hereinafter “the ’050 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 7, which depends from claim 1: Claim 5 of the ’050 patent, which depends from claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, discloses the organic material layer further comprises (claim 5, ll. 1-2): a photocurable organic material (claim 5, l. 3); and 30a light-scattering agent (claim 5, l. 4).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,271,050 [hereinafter “the ’050 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 12, which depends from claim 1: Claim 6 of the ’050 patent, which depends from claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, discloses a fourth sub-pixel region, producing a color other than colors of the first to third sub-pixel regions (claim 6, lines 1-3), 20wherein the organic material layer further comprises a light-scattering element, corresponding to the fourth sub-pixel region (claim 6, lines 4-6).  
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’050 patent in view of Lee ’773, Figures 1 and 2.
Regarding claim 2, which depends from claim 1: Claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, does not disclose that each of the first quantum dot, the second quantum dot and the third quantum dot independently comprises at least one of a Group II-VI-based semiconductor, a Group III-V-based semiconductor, a Group 5IV-VI-based semiconductor, and a Group IV-based semiconductor.
Lee ’773 Figures 1 and 2, directed to a display device, disclose a color conversion layer (30) with first, second, and third color control elements (330R, 330G, 330B), with first, second, and third quantum dots (331 in color conversion media layers (330R), (330G), and (330B)), respectively, wherein each of the first quantum dot (331 in color conversion media layer (330R)), the second quantum dot (331 in color conversion media layer (330G)) and the third quantum dot (331 in color conversion media layer (330B)) independently comprises at least one of a Group II-VI-based semiconductor, a Group III-V-based semiconductor, a Group 5IV-VI-based semiconductor, and a Group IV-based semiconductor.  Lee ’773 specification ¶¶ 49, 59-61.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 2 to incorporate the Lee ’773 quantum dots because the modification would have involved a selection of a known material based on its suitability for its intended use.	
Regarding claim 3, which depends from claim 1: Claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, does not disclose that each of the first quantum dot, the second quantum dot and the third quantum dot independently comprises a monolithic structure or a core-shell structure.  
Lee ’773 Figures 1 and 2, directed to a display device, disclose a color conversion layer (30) with first, second, and third color control elements (330R, 330G, 330B), with first, second, and third quantum dots (331 in color conversion media layers (330R), (330G), and (330B)), respectively, wherein each of the first quantum dot (331 in color conversion media layer (330R)), the second quantum dot (331 in color conversion media layer (330G)) and the third quantum dot (331 in color conversion media layer (330B)) independently comprises a monolithic structure or a core-shell structure.  Id.   One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 2 to incorporate the Lee ’773 quantum dots because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 4, which depends from claim 1: Claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, does not disclose that the organic light-emitting device substrate comprises a blue organic light-emitting device substrate which emits blue light, a white organic light-emitting device substrate which emits white light, or a cyan organic light-emitting device substrate which emits cyan light.  
Lee ’773 Figures 1 and 2, directed to a display device, disclose the use of a blue light emitting liquid crystal display (110, 500), Lee ’773 specification ¶¶ 37-46, but also discloses that the invention is not limited to a liquid crystal display, but an organic light-emitting display may be used, id.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 organic light-emitting device substrate to use a blue organic light-emitting device substrate because the modification would have involved the substitution of an equivalent substrate known for the same purpose.  MPEP § 2144.06. 
Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’050 patent in view of Lee ’098, Figure 1.
Regarding claim 8, which depends from claim 1: Claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, does not disclose that the organic material layer has a thickness of about 10 nanometers to about 10,000 nanometers.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic layer (31) and an organic layer (32), which may be repeatedly stacked, the organic material layer having a thickness of about 100 nanometers to about 10000 nanometers, Lee ’098 specification ¶¶ 97, 99, 71, which overlaps the claim requirement of 10-10,000 nm.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 organic material layer to have the claimed thickness because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Regarding claim 9, which depends from claim 1: Claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, does not disclose that each of the first inorganic material layer and the second inorganic material layer independently comprises at least one of a metal nitride, a metal oxide, a metal oxynitride, a metal carbide and a combination thereof.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic material layer (31) and an organic material layer (320, which may be repeated stacked, each of the first inorganic material layer and the second inorganic material layer independently comprises at least one of a metal nitride, a metal oxide, a metal oxynitride, a metal carbide and a combination thereof.  Lee ’098 specification ¶¶ 97, 99, 76-78.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 inorganic material layer to use the Lee ’098 materials because the modification would have involved a selection of a known material based on its suitability for its intended use.  MPEP § 2144.06.
Regarding claim 10, which depends from claim 1: Claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, does not disclose that each of the first inorganic material layer and the second inorganic material layer independently has a thickness of about 10 nanometers to about 5,000 nanometers.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic layer (31) and an organic layer (32), which may be repeatedly stacked, each of the first inorganic material layer and the second inorganic material layer independently has a thickness of about 5 nanometers to about 500 nanometers, Lee ’098 specification ¶¶ 97, 99, 71, which overlaps the claim requirement of 10-5,000 nm.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 inorganic material layers to have the claimed thickness because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Regarding claim 11, which depends from claim 1: Claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, does not disclose that each of the first inorganic 15material layer and the second inorganic material layer independently comprises an insulating layer or a semiconductor layer; or has an encapsulation property.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic layer (31) and an organic layer (32), which may be repeatedly stacked, and each of the first inorganic 15material layer and the second inorganic material layer independently comprises an insulating layer or a semiconductor layer; or has an encapsulation property.  Lee ’098 specification ¶¶ 97, 99, 78 (describing inorganic barrier layer materials), 71.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 to use the Lee ’098 materials because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’050 patent in view of Li, Figures 1 and 5 and Lee ’098.
Regarding claim 13, which depends from claim 1: Claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, does not disclose that the organic light-emitting device substrate comprises: 25a first electrode; a second electrode; and an organic emission layer between the first and second electrodes, and the first and second electrodes are electrically separated from the first inorganic material layer.
Li Figures 1 and 5, directed to a display device, discloses the organic light-emitting device substrate (10) that comprises: 25a first electrode (12); a second electrode (16); and an organic emission layer (132) between the first and second electrodes (12, 16).  Li specification ¶¶ 31-42, 54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 to use the Li OLED substrate details because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Lee ’098 discloses that its barrier layer (30), which comprises inorganic layer (31) and organic layer (32), may be repeatedly stacked.  Lee ’098 specification ¶¶ 97, 99, 71.  If Lee if repeatedly stacked and one stack is between the claimed inorganic/organic/inorganic material layers and the display substrate, then the first and second electrodes are electrically separated from the first inorganic material layer.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 inorganic/organic/inorganic material layers to have an additional stack because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’050 patent in view of Li, Figures 1 and 5.
Regarding claim 14, which depends from claim 1: Claim 2 of the ’050 patent, which depends from claim 1 of the ’050 patent, does not disclose that the organic light-emitting device substrate comprises a plurality of emission units.  
Li Figures 1 and 5 disclose an organic light-emitting device substrate (100) comprises a plurality of emission units (101/10:13, 15).  Li specification ¶¶ 31-42, 54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 to use the Li OLED substrate details because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Regarding claim 15, which depends from claim 14: The combination discloses the organic light-emitting 5device substrate further comprises at least one charge generation layer (14) between the plurality of emission units (13, 15).  Li specification ¶¶ 31-42, 54.  
Regarding claim 16, which depends from claim 14: The combination discloses each of the plurality of emission units (13, 15) comprises a hole transport layer (131 in 133; 151 in 15), an emission layer (132 in 13; 152 in 15), and an electron 10transport layer (133 in 13; 153 in 15).  Id.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 or 6 of U.S. Patent No. 10,686,019 [hereinafter “the ’019 patent”], and further in view of Lee ’773, Figures 1 and 2. 
Regarding claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, discloses a display apparatus comprising (claim 1, line 1): a plurality of sub-pixel regions at which color light is emitted to display an image (claim 4, lines 1-3), 5the plurality of sub-pixel regions including a first sub-pixel region, a second sub-pixel region and a third sub-pixel region (see claim 1, lines 9-25, claim 4, lines 1-10, and either claim 5, lines 4-10 or claim 6, lines 4-7); an organic light-emitting device substrate which generates and emits a light claim 1, lines 2-3); and in order from the organic light-emitting device substrate: a first inorganic material layer; 10an organic material layer, and a second inorganic material layer (claim 1, lines 4-9, claim 2, lines 1-8); the organic material layer comprising (claim 1, line 9): a first color control element which corresponds to the first sub-pixel region, includes a first quantum dot converting a color of the emitted light from the organic light-emitting device substrate to a first color and emits light of the first color (claim 1, lines 14-17, claim 4, lines 1-7), 15a second color control element which corresponds to the second sub-pixel region, includes a second quantum dot converting the color of the emitted light from the organic light-emitting device substrate to a second color and emits light of the second color (claim 1, lines 18-21, claim 4, lines 1-5, 8, 9); and a third sub-pixel region (see claim 4, lines 1-5, 10); and 25a color filter layer comprising (claim 4, lines 4-10): a first color filter corresponding to the first color control element (claim 4, lines 6-7), a second color filter corresponding to the second color control element (claim 4, lines 8-9), and a third color filter corresponding to the third sub-pixel (claim 4, line 10).  Claim 5 or 6 of the ’019 patent does not disclose a third color control element which corresponds to the third sub-20pixel region, and includes a third quantum dot converting the color of the emitted light from the organic light-emitting device substrate to a third color or a light-scattering element maintaining the color of the emitted light from the organic light-emitting device substrate; and 25a color filter layer comprising: a third color filter corresponding to the third color control element or 30the light-scattering element. 
Lee ’773 Figures 1 and 3 disclose a first color control element (330R) which corresponds to the first sub-pixel region (R), includes a first quantum dot (331) converting a color of the emitted light from the a light-emitting device substrate (110, 500) to a first color (R) and emits light of the first color (R), 15a second color control element (330G) which corresponds to the second sub-pixel region (G), includes a second quantum dot (331) converting the color of the emitted light from the light-emitting device substrate (110, 500) to a second color (G) and emits light of the second color (G); and a third color control element (330B) which corresponds to the third sub-20pixel region (B), and includes a third quantum dot (331) converting the color of the emitted light from the light-emitting device substrate (110, 500) to a third color (B).  Lee ’773 specification ¶¶ 49, 59-61.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 5 or 6 to incorporate the Lee ’773 quantum dots because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once combined, the combination discloses a third color control element and its third quantum dot, and 25a color filter layer additionally comprising: a third color filter corresponding to the third color control element. 
Regarding claim 2, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, does not disclose that each of the first quantum dot, the second quantum dot and the third quantum dot independently comprises at least one of a Group II-VI-based semiconductor, a Group III-V-based semiconductor, a Group 5IV-VI-based semiconductor, and a Group IV-based semiconductor.
Lee ’773 Figures 1 and 2, directed to a display device, disclose a color conversion layer (30) with first, second, and third color control elements (330R, 330G, 330B), with first, second, and third quantum dots (331 in color conversion media layers (330R), (330G), and (330B)), respectively, wherein each of the first quantum dot (331 in color conversion media layer (330R)), the second quantum dot (331 in color conversion media layer (330G)) and the third quantum dot (331 in color conversion media layer (330B)) independently comprises at least one of a Group II-VI-based semiconductor, a Group III-V-based semiconductor, a Group 5IV-VI-based semiconductor, and a Group IV-based semiconductor.  Lee ’773 specification ¶¶ 49, 59-61.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 5 or 6 to incorporate the Lee ’773 quantum dots because the modification would have involved a selection of a known material based on its suitability for its intended use.	
Regarding claim 3, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, does not disclose that each of the first quantum dot, the second quantum dot and the third quantum dot independently comprises a monolithic structure or a core-shell structure.  
Lee ’773 Figures 1 and 2, directed to a display device, disclose a color conversion layer (30) with first, second, and third color control elements (330R, 330G, 330B), with first, second, and third quantum dots (331 in color conversion media layers (330R), (330G), and (330B)), respectively, wherein each of the first quantum dot (331 in color conversion media layer (330R)), the second quantum dot (331 in color conversion media layer (330G)) and the third quantum dot (331 in color conversion media layer (330B)) independently comprises a monolithic structure or a core-shell structure.  Id.   One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 5 or 6 to incorporate the Lee ’773 quantum dots because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 4, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, does not disclose that the organic light-emitting device substrate comprises a blue organic light-emitting device substrate which emits blue light, a white organic light-emitting device substrate which emits white light, or a cyan organic light-emitting device substrate which emits cyan light.  
Lee ’773 Figures 1 and 2, directed to a display device, disclose the use of a blue light emitting liquid crystal display (110, 500), Lee ’773 specification ¶¶ 37-46, but also discloses that the invention is not limited to a liquid crystal display, but an organic light-emitting display may be used, id.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 organic light-emitting device substrate to use a blue organic light-emitting device substrate because the modification would have involved the substitution of an equivalent substrate known for the same purpose.  MPEP § 2144.06.
Regarding claim 5, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, discloses the first color is red, the second color is green and the third color is blue (claim 5, lines 4-10; claim 6, lines 4-7). 
Regarding claim 6, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, discloses the first color filter is a first cut-off filter which selectively transmits light in a red light wavelength region or an absorption-type red color filter, the second color filter is a second cut-off filter which selectively transmits light in a green light wavelength region or an absorption-type green color filter, and the third color filter is a third cut-off filter which selectively transmits light in a blue 25light wavelength region or an absorption-type blue color filter (claim 5, lines 4-10 (cut-off filters); claim 6, lines 4-7 (absorption-type filters)).
Claims 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 or 6 of the ’019 patent in view of Lee ’773, and further in view of Lee ’098. 
Regarding claim 8, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, does not disclose that the organic material layer has a thickness of about 10 nanometers to about 10,000 nanometers.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic layer (31) and an organic layer (32), which may be repeatedly stacked, the organic material layer having a thickness of about 100 nanometers to about 10000 nanometers, Lee ’098 specification ¶¶ 97, 99, 71, which overlaps the claim requirement of 10-10,000 nm.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 organic material layer to have the claimed thickness because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Regarding claim 9, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, does not disclose that each of the first inorganic material layer and the second inorganic material layer independently comprises at least one of a metal nitride, a metal oxide, a metal oxynitride, a metal carbide and a combination thereof.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic material layer (31) and an organic material layer (320, which may be repeated stacked, each of the first inorganic material layer and the second inorganic material layer independently comprises at least one of a metal nitride, a metal oxide, a metal oxynitride, a metal carbide and a combination thereof.  Lee ’098 specification ¶¶ 97, 99, 76-78.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 inorganic material layer to use the Lee ’098 materials because the modification would have involved a selection of a known material based on its suitability for its intended use.  MPEP § 2144.06.
Regarding claim 10, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, does not disclose that each of the first inorganic material layer and the second inorganic material layer independently has a thickness of about 10 nanometers to about 5,000 nanometers.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic layer (31) and an organic layer (32), which may be repeatedly stacked, each of the first inorganic material layer and the second inorganic material layer independently has a thickness of about 5 nanometers to about 500 nanometers, Lee ’098 specification ¶¶ 97, 99, 71, which overlaps the claim requirement of 10-5,000 nm.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 inorganic material layers to have the claimed thickness because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Regarding claim 11, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, does not disclose that each of the first inorganic 15material layer and the second inorganic material layer independently comprises an insulating layer or a semiconductor layer; or has an encapsulation property.
Lee ’098 Figure 1, directed to a display device, discloses a barrier stack (30) of an inorganic layer (31) and an organic layer (32), which may be repeatedly stacked, and each of the first inorganic 15material layer and the second inorganic material layer independently comprises an insulating layer or a semiconductor layer; or has an encapsulation property.  Lee ’098 specification ¶¶ 97, 99, 78 (describing inorganic barrier layer materials), 71.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 inorganic material layers to use the Lee ’098 materials because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 or 6 of the ’019 patent in view of Lee ’773 and Newman, Figure 2, and Bae, Figure 2.
Regarding claim 12, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, does not disclose a fourth sub-pixel region, producing a color other than colors of the first to third sub-pixel regions, 20wherein the organic material layer further comprises a light-scattering element, corresponding to the fourth sub-pixel region.
Newman Figure 2 discloses a fourth sub-pixel region producing a color other than colors of the first to third sub-pixel regions, and discloses that a light-scattering element may be used in the optical material (190) as well as a colorant for a color filter, a wavelength conversion material, or a lenslet. Newman specification ¶ 33. Newman discloses its light emitting layer (130) emits white light, and that the white pixel (30d) does not necessarily need the optical material (190), but that the optical material may be used for other purposes such as “trimming the white hue”. Id. One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Newman design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Bae Figure 2 discloses a display device that emits blue light to the wavelength conversion layer (230) and the color filter layer (220) for the red and green subpixels, but has neither a wavelength conversion layer nor a color filter layer for the blue subpixel—only a light-scattering layer (240). Bae specification ¶¶ 117-134. If a light- scattering layer is appropriate for a blue sub-pixel when the light source emits blue light, then a light-scattering layer is appropriate for a white sub-pixel when the light source emits white light. Therefore, one having ordinary skill in the art would know that the combination could be modified so that the organic material layer further comprises a light-scattering element, corresponding to the fourth sub-pixel region. This renders obvious claim 12.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 or 6 of the ’019 patent in view of Lee ’773, Li, Figures 1 and 5 and Lee ’098.
Regarding claim 13, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, does not disclose that the organic light-emitting device substrate comprises: 25a first electrode; a second electrode; and an organic emission layer between the first and second electrodes, and the first and second electrodes are electrically separated from the first inorganic material layer.
Li Figures 1 and 5, directed to a display device, discloses the organic light-emitting device substrate (10) that comprises: 25a first electrode (12); a second electrode (16); and an organic emission layer (132) between the first and second electrodes (12, 16).  Li specification ¶¶ 31-42, 54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 display substrate to use the Li OLED substrate details because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Lee discloses that its barrier layer (30), which comprises inorganic layer (31) and organic layer (32), may be repeatedly stacked.  Lee ’098 specification ¶¶ 97, 99, 71.  If Lee if repeatedly stacked and one stack is between the claimed inorganic/organic/inorganic material layers and the display substrate, then the first and second electrodes are electrically separated from the first inorganic material layer.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the claim 1 inorganic/organic/inorganic material layers to have an additional stack because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Claims 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 or 6 of the ’019 patent in view of Lee ’773 and Li, Figures 1 and 5.
Regarding claim 14, which depends from claim 1: Claim 5 or 6 of the ’019 patent, each of which depends from claim 4 of the ’019 patent, which depends from claim 3 of the ’019 patent, which depends from claim 2 of the ’019 patent, which depends from claim 1 of the ’019 patent, does not disclose that the organic light-emitting device substrate comprises a plurality of emission units.  
Li Figures 1 and 5 disclose an organic light-emitting device substrate (100) comprises a plurality of emission units (101/10:13, 15).  Li specification ¶¶ 31-42, 54.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 to use the Li OLED substrate details because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Regarding claim 15, which depends from claim 14: The combination discloses the organic light-emitting 5device substrate further comprises at least one charge generation layer (14) between the plurality of emission units (13, 15).  Li specification ¶¶ 31-42, 54.  
Regarding claim 16, which depends from claim 14: The combination discloses each of the plurality of emission units (13, 15) comprises a hole transport layer (131 in 133; 151 in 15), an emission layer (132 in 13; 152 in 15), and an electron 10transport layer (133 in 13; 153 in 15).  Id.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ’019 patent, and further in view of Steckel, Figure 13 and Baek Figure 3.
Regarding claim 1: Claim 1 of the ’019 patent discloses a display apparatus comprising (claim 1, line 1): an organic light-emitting device substrate which generates and emits a light claim 1, lines 2-3); an inorganic material layer and 10an organic material layer (claim 1, lines 4-9) comprising (claim 1, line 9): a first color control element which includes a first quantum dot converting a color of the emitted light from the organic light-emitting device substrate to a first color and emits light of the first color (see claim 1, lines 14-17), 15a second color control element includes a second quantum dot converting the color of the emitted light from the organic light-emitting device substrate to a second color and emits light of the second color (see claim 1, lines 18-21); and 25a color filter layer (claim 1, line 22).  Claim 1 of the ’019 patent does not disclose a plurality of sub-pixel regions at which color light is emitted to display an image, 5the plurality of sub-pixel regions including a first sub-pixel region, a second sub-pixel region and a third sub-pixel region; and in order from the organic light-emitting device substrate: a first inorganic material layer; 10an organic material layer comprising: a first color control element which corresponds to the first sub-pixel region, 15a second color control element which corresponds to the second sub-pixel region; and a third color control element which corresponds to the third sub-20pixel region, and includes a third quantum dot converting the color of the emitted light from the organic light-emitting device substrate to a third color or a light-scattering element maintaining the color of the emitted light from the organic light-emitting device substrate; a second inorganic material layer; and 25a color filter layer comprising: a first color filter corresponding to the first color control element, a second color filter corresponding to the second color control element, and a third color filter corresponding to the third color control element or 30the light-scattering element. 
Steckel Figure 13 discloses a display apparatus comprising a plurality of sub-pixel regions (R, G, B) at which color light is emitted to display an image, 5the plurality of sub-pixel regions (R, G, B) including a first sub-pixel region (R), a second sub-pixel region (G) and a third sub-pixel region (B); and in order from the light-emitting device substrate (701, 700, 710): a first inorganic material layer (910); 10an organic material layer comprising (920): a first color control element (810R) which corresponds to the first sub-pixel region (R), and 15a second color control element (810G) which corresponds to the second sub-pixel region (G); a second inorganic material layer (930).  Steckel specification ¶¶ 100-102.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 of the ’019 patent to include the Steckel design details because the modification would have involved the substitution of an equivalent known for the same purpose.  MPEP § 2144.06.
Baek Figure 3 discloses a third color control element (CCP1) which corresponds to the third sub-20pixel region (B), and includes a third quantum dot (BQD) converting the color of the emitted light from the light-emitting device substrate to a third color or a light-scattering element (SCT) maintaining the color of the emitted light from the light-emitting device substrate; and 25a color filter layer (CF1, CF2, CF3, BM) comprising: a first color filter (CF3) corresponding to the first color control element (CCP3), a second color filter (CF2) corresponding to the second color control element (CCP2), and a third color filter (CF1) corresponding to the third color control element (CCP1) or 30the light-scattering element (SCT).  Baek specification ¶¶ 87-97.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 to incorporate the Baek color conversion layers and color filter layer because the modification would have involved a selection of known materials based on its suitability for its intended use.  
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the ’019 patent, Steckel, and Baek.
Regarding claim 7, which depends from claim 1: Claim 12 of the ’019 patent, which depends from claim 1 of the ’019 patent, discloses the organic material layer further comprises (claim 12, lines 1-2): a photocurable organic material (claim 12, line 3); and 30a light-scattering agent (claim 12, line 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897